

	

		II

		108th CONGRESS

		2d Session

		S. 2850

		IN THE SENATE OF THE UNITED STATES

		

			September 27, 2004

			Mr. Santorum (for

			 himself and Mr. Specter) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To authorize the President to posthumously award a gold

		  medal on behalf of the Congress to Fred McFeely Rogers, in recognition of his

		  lasting contributions to the application of creativity and imagination in the

		  early education of our Nation's children, and to his lasting example to the

		  Nation and the world of what it means to be a good neighbor.

	

	

		1.FindingsCongress finds that—

			(1)born in 1928 in

			 Latrobe, Pennsylvania, Fred McFeely Rogers, was raised in an environment where

			 education was highly valued, and which fostered an active imagination;

			(2)Fred Rogers

			 earned his bachelor's degree in music composition at Rollins College in Winter

			 Park, Florida in 1951;

			(3)upon graduation,

			 he was hired by NBC television in New York as an assistant producer for

			 The Voice of Firestone, and later as floor director for

			 The Lucky Strike Hit Parade, The Kate Smith Hour,

			 and the NBC Opera Theatre;

			(4)Fred Rogers later

			 studied child development at the University of Pittsburgh, attended Pittsburgh

			 Theological Seminary, and was ordained as a Presbyterian minister;

			(5)in 1953, Fred

			 Rogers began production of the television program The Children's

			 Corner, one of his first efforts as a producer, which was a live,

			 daily, hour-long variety show that incorporated his talents as a musician and

			 puppeteer;

			(6)in 1955,

			 The Children's Corner won the Sylvania Award for the best

			 locally produced children's program in the country;

			(7)it was on this

			 program that Fred Rogers developed and first introduced us to his puppet

			 characters, such as King Friday XIII, Daniel Striped Tiger, X the Owl,

			 Henrietta Pussycat, and Lady Elaine Fairchilde;

			(8)Fred Rogers

			 produced Mister Rogers' Neighborhood, and hosted the show on the

			 Public Broadcasting Service (PBS) from 1968 until the airing of the final

			 episode in 2001;

			(9)it was through

			 Mister Rogers' Neighborhood that Fred Rogers invited both

			 grownups and children alike to actively engage their imaginations, and through

			 the use of stories, songs, and puppets, Fred Rogers infused laughter and life

			 lessons into each episode;

			(10)time spent in

			 Mr. Rogers' home taught children about being a good neighbor, sharing, and

			 expressing thoughts and emotions;

			(11)transported by

			 the famous trolley to the Land of Make Believe, Mister

			 Rogers' Neighborhood allowed children to escape to a safe place that

			 creatively encouraged them to use their imaginations and showed them the

			 benefits of being a friendly neighbor;

			(12)Mister

			 Rogers' Neighborhood

					was the longest-running program

			 on PBS, and was created and filmed in Fred Rogers' hometown of Pittsburgh,

			 Pennsylvania;

			(13)Fred Rogers'

			 caring, genuine spirit reflected the values shared by the people of

			 southwestern Pennsylvania and by so many neighborhoods throughout the

			 country;

			(14)Mister

			 Rogers' Neighborhood

					continues to air as a nurturing,

			 educational program for children, emphasizing the value of every individual and

			 helping children understand how they fit into their families, communities, and

			 country;

			(15)each episode of

			 Mister Rogers' Neighborhood was carefully crafted by Fred Rogers

			 to convey wholesome, uplifting messages for the children who watched;

			(16)Fred Rogers was

			 appointed Chairman of the Forum on Mass Media and Child Development of the

			 White House Conference on Youth in 1968;

			(17)winning 4 Emmy

			 Awards, Lifetime Achievement Awards from the National Academy of

			 Television Arts and Sciences and the TV Critics Association, and 2 George

			 Foster Peabody Awards, Fred Rogers won every major award in television for

			 which he was eligible, and was inducted into the Television Hall of Fame in

			 1999;

			(18)President George

			 W. Bush awarded Fred Rogers the Presidential Medal of Honor in 2002, and

			 throughout his lifetime, Fred Rogers was presented with over 40 honorary

			 degrees from colleges and universities; and

			(19)in a country

			 where children face neglect and may live without the benefit of loving parents,

			 Fred McFeely Rogers succeeded, through his simple television program, in

			 connecting with children on an intellectual and emotional level, while teaching

			 them to value themselves and others.

			2.Congressional

			 gold medal

			(a)Presentation

			 authorizedThe President is authorized, on behalf of the

			 Congress, to posthumously award a gold medal of appropriate design to Fred

			 McFeely Rogers.

			

				(b)

				Design and striking

				For the purpose of the presentation referred to in subsection

			 (a), the Secretary of the Treasury shall strike a gold medal with suitable

			 emblems, devices, and inscriptions, to be determined by the Secretary.

			

			3.

			Duplicate medals

			The Secretary may strike and

			 sell duplicates in bronze of the gold medal struck pursuant to section 2, under

			 such regulations as the Secretary may prescribe, and at a price sufficient to

			 cover the cost thereof, including labor, materials, dies, use of machinery, and

			 overhead expenses, and the cost of the gold medal.

		

			4.

			National medals

			The medals struck under this

			 Act are national medals for purposes of chapter 51 of title 31, United States

			 Code.

		

			5.

			Funding

			

				(a)

				Authority to use fund amounts

				There is authorized to be charged against the United States Mint

			 Public Enterprise Fund an amount not to exceed $30,000, to pay for the cost of

			 the medals authorized by this Act.

			(b)Proceeds of

			 saleAmounts received from the sale of duplicate bronze medals

			 under section 3 shall be deposited in the United States Mint Public Enterprise

			 Fund.

			

